Exhibit 10.10


INTELLECTUAL PROPERTY SECURITY AGREEMENT

        THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (as the same may be
amended, restated, modified and/‘or supplemented from time to time, the
“Agreement”), dated as of June 30, 2006, is made by TRUEYOU.COM INC., a Delaware
corporation (“TrueYou”), Klinger Advanced Aesthetics, Inc., a Delaware
corporation (“KAAI”), Klinger Advanced Aesthetics, LLC, a Delaware limited
liability company (“KAAL”), and Advanced Aesthetics, LLC, a Delaware limited
liability company (“AAL”, together with TrueYou, KAAI and KAAL, each a “Grantor”
and collectively, the “Grantors”), in favor of LAURUS MASTER FUND, LTD.
(“Laurus”).

        WHEREAS, pursuant to that certain Securities Purchase Agreement dated as
of the date hereof by and between TrueYou and Laurus (as from time to time
amended, restated, supplemented or otherwise modified, the “Purchase
Agreement”), Laurus has agreed to provide financial accommodations to TrueYou;

        WHEREAS, it is a condition precedent for Laurus to make the financial
accommodations under the Purchase Agreement that KAAI, KAAL and AAL
(collectively, the “Guarantors”) guaranty the obligations of TrueYou under the
Purchase Agreement pursuant to a Subsidiary Guaranty dated the date hereof;

        WHEREAS, it is a condition precedent to the availability of the
financial accommodations under the Purchase Agreement that the Grantors shall
have granted the security interests contemplated by this Agreement in order to
secure the payment and performance of the Obligations;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

        Section  1.  DEFINED TERMS.

        (a)  When used herein the following terms shall have the following
meanings:

        “Copyrights” means all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office, and the right to obtain all renewals of any of
the foregoing.

        “Copyright Licenses” means all written agreements naming any Grantor as
licensor or licensee, granting any right under any Copyright, including the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

        “General Intangibles” shall have the meaning provided thereto in Section
9-102 of the UCC, as amended, restated or otherwise modified from time to time.

--------------------------------------------------------------------------------

        “Master Security Agreement” shall have the meaning provided thereto in
Section 5 hereof.

        “Obligations” shall have the meaning provided thereto in the Master
Security Agreement.

        “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof, and all reissues and extensions of
such letters patent, (b) all applications for letters patent of the United
States or any other county and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.

        “Patent Licenses” means all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered in whole or in part by a Patent.

        “Trademarks” means (a) all trademarks, trade names, corporate names,
business names, fictitious business names, trade styles, services marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or political subdivision
thereof, or otherwise, and all common-law rights thereto, and (b) the right to
obtain all renewals thereof.

        “Trademark Licenses” means, collectively, each agreement, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark.

        “UCC” shall have the meaning provided thereto in the Master Security
Agreement.

        (b)     All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Purchase Agreement.

        Section  2.   GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY
COLLATERAL.   To secure the complete and timely payment of all the Obligations
of the Grantors now or hereafter existing from time to time, each Grantor hereby
grants to Laurus a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Collateral”):

      (a)   all of its Patents and Patent Licenses to which it is a party
including those referred to on Schedule I hereto;


      (b)   all of its Trademarks and Trademark Licenses to which it is a party
including those referred to on Schedule II hereto;


      (c)   all of its Copyrights and Copyright Licenses to which it is a party
including those referred to on Schedule III hereto;


      (d)   all reissues, continuations or extensions of the foregoing;


-2-

--------------------------------------------------------------------------------

      (e)   all goodwill of the business connected with the use of, and
symbolized by each Trademark; and


      (f)   all products and proceeds of the foregoing, including, without
limitation, any claim by any Grantor against third parties for past, present or
future (i) infringement of any Patent or Patent licensed under any Patent
License, (ii) infringement or dilution of any Trademark or Trademark licensed
under any Trademark License, (iii) injury to the goodwill associated with any
Trademark or any Trademark licensed under any Trademark License, and (iv)
infringement of any Copyright or Copyright licensed under any Copyright License.


        Section 3.   REPRESENTATIONS AND WARRANTIES.   Each Grantor represents
and warrants that such Grantor does not have any interest in, or title to, any
registered or applied for Patent, Trademark or Copyright except as set forth in
Schedule I, Schedule II and Schedule III, respectively, hereto. To each
Grantor’s knowledge, such Grantor’s Patents, Trademarks and Copyrights are valid
and enforceable and either owned or licensed by the indicated Grantor and there
is no claim that the use of any of such Grantor’s Patents, Trademarks and
Copyrights violates the rights of any third person. This Agreement is effective
to create a valid and continuing lien on and security interests in favor of
Laurus in all of each Grantor’s Patents, Trademarks and Copyrights and such
perfected security interests are enforceable as such as against any and all
creditors of, and purchasers from, such Grantor. Upon filing of this
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office and the filing of
appropriate financing statements, all action necessary or desirable to protect
and perfect Laurus’ Lien on each Grantor’s Patents, Trademarks and Copyrights
shall have been duly taken.

        Section 4.   COVENANTS.   Each Grantor covenants and agrees with Laurus
that from and after the date of this Agreement:

      (a)   Such Grantor shall notify Laurus immediately if it knows or has
reason to know that any application or registration relating to any material
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same.


      (b)   In the event that such Grantor, either directly or through any
agent, employee, licensee or designee, files an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency, such Grantor shall execute and deliver a supplement hereto (in form and
substance satisfactory to Laurus) upon request of Laurus to evidence Laurus’
lien on such Patent, Trademark or Copyright, and the General Intangibles of such
Grantor relating thereto or represented thereby.


-3-



--------------------------------------------------------------------------------

      (c)  Such Grantor shall take all actions reasonably necessary or requested
by Laurus to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the Patents or
Trademarks (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings except where such failure to take
action is in no way material to the conduct of its business or operations.


      (d)   In the event that any of the Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall notify Laurus
promptly after such Grantor learns thereof. Each Grantor shall, unless it shall
reasonably determine that such Collateral is in no way material to the conduct
of its business or operations, promptly sue for infringement, misappropriation
or dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as Laurus shall
deem appropriate under the circumstances to protect such Collateral.


        Section 5.   MASTER SECURITY AGREEMENT.   The security interests granted
pursuant to this Agreement are granted in conjunction with the security
interests granted to Laurus by each Grantor pursuant to the Master Security
Agreement, dated as of the date hereof, between Grantor and Laurus (as
supplemented, amended, restated or otherwise modified from time to time, the
“Master Security Agreement”). Each Grantor hereby acknowledges and affirms that
the rights and remedies of Laurus with respect to the security interest in the
Collateral made and granted hereby are more fully set forth in the Master
Security Agreement, all of the terms and provisions of the Master Security
Agreement are incorporated by reference herein as if fully set forth herein, and
in the event of any conflict, the applicable term or provision of the Master
Security Agreement shall control.

        Section 6.   REINSTATEMENT.   This Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

        SECTION 7.   INDEMNIFICATION.   (A) Each Grantor assumes all
responsibility and liability arising from the use of the Patents, Trademarks
and/or Copyrights and the Grantors hereby, jointly and severally, indemnify and
hold Laurus harmless from and against any claim, suit, loss, damage or expense
(including reasonable attorneys’ fees) arising out of any Grantor’s operations
of its business from the use of the Patents, Trademarks and/or Copyrights; and
(B) in any suit, proceeding or action brought by Laurus under any Patent
License, Trademark License

-4-

--------------------------------------------------------------------------------

or Copyright License for any sum owing thereunder, or to enforce any provisions
of such license, the Grantors will, jointly and severally, indemnify and keep
Laurus harmless from and against all expenses, loss or damage suffered by reason
of any defense, set off, counterclaim, recoupment or reduction or liability
whatsoever of the obligee thereunder, arising out of a breach of any Grantor of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such obligee or its successors
from such Grantor, and all such obligations of such Grantor shall be and remain
enforceable against and only against such Grantor and shall not be enforceable
against Laurus; in each case excluding all loss, damage or expense to the extent
occasioned by the gross negligence, willful misconduct or bad faith of any such
indemnified person as finally determined pursuant to applicable law

        Section 8.   NOTICES.   Whenever it is provided herein that any notice,
demand, request, consent, approval, declaration or other communication shall or
may be given to or served upon any of the parties by any other party, or
whenever any of the parties desires to give and serve upon any other party any
communication with respect to this Agreement, each such notice, demand, request,
consent, approval, declaration or other communication shall be in writing and
shall be given in the manner, and deemed received, as provided for in the
Purchase Agreement, which if to a Grantor shall be to the address of the Company
as set forth therein.

        Section 9.   TERMINATION OF THIS AGREEMENT; AMENDMENTS.   Subject to
Section 6 hereof, this Agreement shall terminate upon payment in full in cash of
all Obligations and irrevocable termination of the Purchase Agreement. This
Agreement may not be supplemented, modified, amended, restated, waived,
extended, discharged or terminated orally. This Agreement may only be (i)
supplemented, modified, amended or restated in a writing signed by the Grantors
and either signed or consented to in a related writing signed by Laurus and (ii)
waived, extended, discharged or terminated in a writing signed by the Grantors
or Laurus, as the case may be, as the party against whom enforcement of any such
waiver, extension, discharge or termination is sought.

        SECTION 10.   COUNTERPARTS.   This Agreement may be executed in one or
more counterparts of the entire document or of the signature pages hereto, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.

        SECTION 11.   PROVISIONS OF THE PURCHASE AGREEMENT.   This Agreement is
the IP Security Agreement referred to in the Purchase Agreement and other
Documents.

-5-

--------------------------------------------------------------------------------

        Section 12.  ENTIRE AGREEMENT.   This Agreement and the Master Security
Agreement and the exhibits and schedules hereto and thereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof, and supersede and completely replace any and all
(and no party shall be liable or bound to any other in any manner by any) prior
or other representations, warranties, covenants, promises, assurances or other
agreements or understandings (whether written, oral, express, implied or
otherwise) with regard to the subjects hereof and thereof except as specifically
set forth herein and therein.


[SIGNATURE PAGE TO FOLLOW]

-6-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Grantors have caused this Intellectual Property
Security Agreement to be executed and delivered by their respective duly
authorized officers as of the date first set forth above.

TRUEYOU.COM INC.

By:______________________
Name:
Title:

KLINGER ADVANCED AESTETICS, INC.

By:______________________
Name:
Title:

KLINGER ADVANCED AESTETICS, LLC

By:________________________
Name:
Title:

-7-

--------------------------------------------------------------------------------

ACCEPTED and ACKNOWLEDGED by:

LAURUS MASTER FUND, LTD.

By:________________________
Name:
Title:

-8-

--------------------------------------------------------------------------------

SCHEDULE I

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

I.   PATENT REGISTRATIONS

    Patent   Reg. No.   Date  



II.  PATENT APPLICATIONS

    Patent   Reg. No.   Date  



III.  PATENT LICENSES

    Patent   Reg. No.   Date  

--------------------------------------------------------------------------------

SCHEDULE II

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

I.  TRADEMARK REGISTRATIONS

REG. NO   MARK   COUNTRY   REG. DATE  



II.  TRADEMARK APPLICATIONS

APPLICATION NUMBER   MARK   COUNTRY   APPLICATION DATE  



III.  TRADEMARK LICENSES

REG. NO   MARK   COUNTRY   REG. DATE  

--------------------------------------------------------------------------------

SCHEDULE III
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT

I.  COPYRIGHT REGISTRATIONS

    Copyright   Reg. No.   Date  



II.  COPYRIGHT APPLICATIONS

    Copyright   Reg. No.   Date  



III.  COPYRIGHT LICENSES

    Copyright   Reg. No.   Date  

